USCA4 Appeal: 19-4266       Doc: 24        Filed: 10/04/2019   Pg: 1 of 1




                                                                      FILED: October 4, 2019


                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                         ___________________

                                              No. 19-4266
                                          (7:18-cr-00133-FL-1)
                                         ___________________

        UNITED STATES OF AMERICA

                        Plaintiff - Appellee

        v.

        DORA MAYBE DAMATTA-RODRIGUEZ, a/k/a Dora Maybe Rodriguez-
        DeAlejo

                        Defendant - Appellant

                                         ___________________

                                        RULE 42(b) MANDATE
                                         ___________________

              This court's order dismissing this appeal pursuant to Local Rule 42(b) takes

        effect today.

              This constitutes the formal mandate of this court issued pursuant to Rule

        41(a) of the Federal Rules of Appellate Procedure.


                                                                  /s/Patricia S. Connor, Clerk



                 Case 7:18-cr-00133-FL Document 45 Filed 10/04/19 Page 1 of 1
